         Case 5:21-mc-80140-NC Document 1 Filed 06/02/21 Page 1 of 5



 1   CONNON WOOD LLP
     NICHOLAS P. CONNON, State Bar No. 150815
 2   nconnon@connonwood.com
     ROBERT A. de By, Pro Hac Vice application pending
 3   rdeby@connonwood.com
     35 East Union Street, Suite C
 4   Pasadena, California 91103
     Telephone:    (626) 638-1750
 5   Facsimile:    (626) 792-9304

 6   Attorneys for Aldini AG

 7

 8                               UNITED STATES DISTRICT COURT

 9               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

10

11    In re Ex Parte Application of                       Case No. 5:21-mc-80140
12    ALDINI AG                                           EX PARTE APPLICATION FOR AN
                                                          ORDER PURSUANT TO 28 U.S.C. § 1782
13                       Applicant,                       GRANTING LEAVE TO OBTAIN
                                                          DISCOVERY FOR USE IN FOREIGN
14                                                        PROCEEDINGS
      For an Order Pursuant to 28 U.S.C. § 1782
15    Granting Leave to Obtain Discovery from
      Silvaco Inc, for Use in Foreign
16    Proceedings.

17

18

19          Applicant, based upon the concurrently filed memorandum of points and authorities and

20   supporting affidavit of Robert A. de By with Exhibits, counsel for Aldini AG, the Declaration of

21   Aldini’s French Counsel Maître Cataldo Cammarata, the Declaration of Aldini AG’s Head of

22   Debt & Equity Markets Mr. Daniel Baumslag, and pursuant to 28 U.S.C. § 1782, respectfully

23   applies to this Court for an order authorizing it to serve a subpoena substantially in the form of

24   Exhibit A (the “Proposed Subpoena”) for the production of documents by Silvaco, Inc.

25   (“Silvaco”), a Delaware corporation qualified for the transaction of intrastate business in the State

26   of California, with California Corporate number C2675421, and headquartered at 2811 Mission

27   College Boulevard, 6th floor, Santa Clara, CA 95054.

28          The Proposed Subpoena directs Silvaco to produce documents for use in:
                                            1
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
     Case 5:21-mc-80140-NC Document 1 Filed 06/02/21 Page 2 of 5



 1     1)     the pending proceeding in the French Court of Appeal in Grenoble (Cour d’appel

 2            de Grenoble), set out in paragraph 73(d) of the accompanying Declaration of Mr.

 3            Daniel Baumslag, Aldini AG’s Head of Debt & Equity Markets, concerning

 4            Aldini’s appeal against the judgment affirming the lower court’s denial of the pre-

 5            action disclosure proceeding against Soitec and Dolphin Integration on the basis

 6            that Aldini had not yet produced sufficient evidence of fraud;

 7     2)     the pending proceeding in the French Commercial Court in Grenoble (Tribunal de

 8            commerce de Grenoble), set out in paragraph 73(e) of the Declaration of Mr.

 9            Daniel Baumslag, Aldini AG’s Head of Debt & Equity Markets, against Soitec,

10            Dolphin Design, Dolphin Integration, Maître Bruno Sapin, the firm la Société

11            Administrateurs Judiciaires Partenaires SELARL (“AJ Partenaires”), Maître

12            Christophe Roumezi, Alexandre Colin, the French Public Prosecutor, and Unidec

13            concerning Aldini’s third-party objection proceeding (tierce opposition) on appeal

14            against the judgment lifting the injunction against the sale of Dolphin Integration’s

15            assets during the two years following the pre-pack take-over and against the denial

16            of access to information concerning the lifting of the injunction prohibiting the

17            sale of the Dolphin Integration assets;

18     3)     the contemplated proceeding on the merits in the French Commercial Court in

19            Grenoble (Tribunal de Commerce de Grenoble), set out in paragraph 74(a) of the

20            Declaration of Mr. Daniel Baumslag, Aldini AG’s Head of Debt & Equity

21            Markets, against MBDA, Soitec, Mr. Antoine Bouvier (former President of

22            MBDA), Mr. José Beriot (Soitec’s Vice President of Public Affairs and a former

23            member of the Board of Directors of Dolphin Integration), Mr. Harold van den

24            Bosche (MBDA’s Director Industrial Policy & Supply Chain Management and a

25            former member of the Board of Directors of Dolphin Integration), and others for

26            the fraudulent asset stripping and destruction on Dolphin Integration;

27     4)     the contemplated proceeding in the French Commercial Court in Grenoble

28            (Tribunal de Commerce de Grenoble), set out in paragraph 74(b) of the
                                       2
            EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
     Case 5:21-mc-80140-NC Document 1 Filed 06/02/21 Page 3 of 5



 1            Declaration of Mr. Daniel Baumslag, Aldini AG’s Head of Debt & Equity

 2            Markets, against inter alia Dolphin Integration managers and directors, Soitec, and

 3            Dolphin Design for corporate law violations and securities fraud;

 4     5)     the multiple contemplated proceedings in the French Commercial Courts

 5            (Tribunals de Commerce de Grenoble) in Paris, Grenoble, Lyons, Paris, Versailles,

 6            and elsewhere, set out in paragraph 74(c)-(h) of the Declaration of Mr. Daniel

 7            Baumslag, Aldini AG’s Head of Debt & Equity Markets, against Messrs. Antoine

 8            Bouvier (former President of MBDA), Henri Berger (CEO of MBDA), José Beriot

 9            (Soitec’s Vice President of Public Affairs and a former member of the Board of

10            Directors of Dolphin Integration), Harold Van den Bossche (MBDA’s Director

11            Industrial Policy & Supply Chain Management and a former member of the Board

12            of Directors of Dolphin Integration), Michel Depeyrot (founder and former

13            president of Dolphin Integration), and Christian Dupont (former CEO of Dolphin

14            Integration and former President of Dolphin Design) for pre-action disclosure as

15            explained in the accompanying Declaration of Aldini’s French Counsel Maître

16            Cataldo Cammarata;

17     6)     the contemplated criminal proceeding before the Office of the Public Prosecutor

18            with Aldini as complainant against inter alia Soitec, MBDA, and Messrs. Antoine

19            Bouvier, Henri Berger, José Beriot, Harold van den Bossche, Christian Dupont,

20            Thierry Sommelet (President of Dolphin Integration), Paul Bourde (CEO of

21            Dolphin Integration), set out in paragraph 74(i) of the Declaration of Mr. Daniel

22            Baumslag, Aldini AG’s Head of Debt & Equity Markets and explained in the

23            accompanying Declaration of Aldini’s French Counsel Maître Cataldo

24            Cammarata;

25     7)     the contemplated proceeding before the Financial Markets Regulator (Autorité des

26            Marchés Financiers), AMF with Aldini as complainant and victim/interested party

27            in enforcement proceedings for securities law violation affecting listed company

28            Dolphin Integration set out in paragraph 74(j) of the Declaration of Mr. Daniel
                                       3
            EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
         Case 5:21-mc-80140-NC Document 1 Filed 06/02/21 Page 4 of 5



 1                  Baumslag, Aldini AG’s Head of Debt & Equity Markets and explained in the

 2                  accompanying Declaration of Aldini’s French Counsel Maître Cataldo Cammarata.

 3          Jurisdiction: There exists federal question jurisdiction pursuant to 28 U.S.C. §1331

 4   because this application is made pursuant to 28 U.S.C. §1782(a), which states in part: “The

 5   district court of the district in which a person resides or is found may order him . . .”

 6          Intradistrict Assignment: The basis for assignment to the San Jose division of the Court

 7   pursuant to Civil L.R. 3-2(c) is that Silvaco has its main place of business and headquarters in

 8   Santa Clara County, while Civil L.R. 3-2(e) states that “all civil actions which arise in the

 9   counties of Santa Clara . . . shall be assigned to the San Jose Division.”

10          This application meets the requirements of 28 U.S.C. §1782. Applicant is and will be an

11   interested party in the existing and contemplated French proceedings and seeks discovery for use

12   in those proceedings. Respondent has its principal places of business in Santa Clara, California,

13   and can be found in this District. Respondent is not and will not be a party in the French

14   proceedings. Applicant is not using this application to circumvent the requirements of any

15   foreign tribunal, and there is no indication that the French court would not be receptive to the

16   discovery. Finally, the discovery sought is highly relevant to the existing and contemplated

17   proceedings and is neither unduly burdensome nor intrusive. See Intel Corp. v. Advanced Micro

18   Devices, Inc., 542 U.S. 241, 262-65 (2004).

19          Section 1782 applications are commonly received and granted ex parte, with any privilege

20   issues raised and resolved through a motion to quash made after a subpoena has been authorized

21   and issued. See, e.g., In re Application of TPK Touch Solutions (Xiamen), Inc., 2016 U.S. Dist.

22   LEXIS 159681, *5 (N.D. Cal. Nov. 17, 2016) (“It is both common and proper to conduct an ex

23   parte process for a request to obtain an order authorizing discovery pursuant to Section 1782”);

24   see also In re Letters Rogatory from Tokyo Dist., 539 F.2d 1216, 1219 (9th Cir. 1976) (discussing

25   §1782 and noting that “Letters Rogatory are customarily received and appropriate action taken

26   with respect thereto ex parte”). This is so because “[w]here, as here, the application is for the

27   issuance of subpoenas, no substantial rights of the subpoenaed person are implicated by such

28   action, as the subpoenaed person, once served, is entitled to move to quash or modify the
                                            4
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
        Case 5:21-mc-80140-NC Document 1 Filed 06/02/21 Page 5 of 5



 1   subpoenas.” In re Republic of Ecuador, 2010 U.S. Dist. LEXIS 102158, *7-8 (N.D. Cal. Sep. 15,

 2   2020) (internal quotation marks and citation omitted).

 3          WHEREFORE, Applicant respectfully requests that this Court enter an Order:

 4          1. Approving Applicant’s application for discovery in substantially the form of the

 5   Proposed Order attached as Exhibit A; and

 6          2. Granting issuance of the Proposed Subpoena substantially in the form in which it

 7   appears herein attached as Exhibit B; and

 8          3. Directing Silvaco, Inc. to produce the documents in their possession, custody, or

 9   control, as requested in the Proposed Subpoena.

10
     DATED:         Pasadena, California
11                  June 2, 2021
12                                                       CONNON WOOD LLP
13
                                                                        /s/
14                                                       By:     Robert A. de By
15                                                       35 East Union Street, Suite C
                                                         Pasadena, California 91103
16                                                       Attorneys for Applicant
17

18

19
20

21

22

23

24

25

26

27

28
                                            5
                 EX PARTE APPLICATION FOR DISCOVERY UNDER 28 U.S.C. §1782
